*71The protest, after stating the demand, goes on to say: “on the same day, I addressed written notices to the endorsers of said note, therein informing them that they were held responsible for the payment thereof;” and further, “the notice addressed to Thomas J. Graham, (the appellant,) was delivered to him the same day.”
Verdict for plaintiff in Calvert county court, and upon the. appeal, the questions presented by the record being substantially the same, it was submitted to the court, and Le Gband, C. J., said: For the reason assigned in the case between the same parties, decided this term, we think the court erred in not giving the instruction prayed on behalf of the defendant, and in the instruction given. We, of course, hold the delivery 6f the notice to have been sufficient and proper, but for the reasons assigned in the other case, are of opinion, that the notice itself was insufficient in law to charge the defendant.

Judgment reversed and procedendo awarded.